DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 18-26 in the reply filed on 3/30/21 is acknowledged.

Claim Rejections - 35 USC § 112 and 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claim 18 recites: (1) “solution comprising cellulose, copper and silicon dioxide,” which is indefinite because this combination of these solids would not form a [liquid] solution, but only will be a mixture of solids at 30-400C. (2) The membrane formation process is indefinite – it has no actual real/tangible process steps.
Claims 19-22, while adding aging time or proportions of the components, still lack any real process step. Claim 23 includes ammonia, but still lack any process step. Also the compositions are recited as being in the membrane formation process (as opposed to the aging process), which is unclear. At what point in the process are the 
Claim 24 is indefinite – the “solution” in claim 18 is just a mixture of solids at the claimed temperature range; this step recites discharging that to a coagulation solution. Unclear how it would form a membrane, and what kind of membrane it would form. The examiner believes that the mixture will simply disperse or form clumps in the coagulation solution. 
Claim 25: annular spinning outlet is unclear – is it a port or a nozzle? Does it spin?
Claim 26: “support” has no definition in the claim or in the disclosure, which makes it difficult to determine the metes and bounds of “support”. Meriam Webster Dictionary lists many meaning for “cast” as an intransitive verb, most suitable in the current situation being, to cause ‘to move or send forth by throwing’ and ‘to give a shape to (a substance) by pouring in liquid or plastic form into a mold and letting harden without pressure.’ In this case, it would be like casting seeds, or molding molten plastic, both of which appear unworkable. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as a whole is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-26 are tentatively rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al (US 4,857,196) in view of Fujimura et al (US 2012/0125850), with further evidence from JPS 59225708.
This rejection is tentative because of the indefiniteness and subject matter issues. Considering applicant’s disclosure at pages 28 and 29, it is assumed that the process being claimed is to make cellulose hollow fiber membranes using the “cuprammonium process” (which is well-known in the art), in which the membrane is formed from a solution of cuprammonium cellulose. 
Manabe is the closest reference, which teaches making hollow fiber membranes, for the express purpose of capturing viruses, using the cuprammonium process. Manabe, starting at col. 6, line 57, teaches the process. The spinning solution is strictly maintained between 10-400C (a wider temperature range encompassing the claimed range), and must be free of bubbles and undissolved residues. While Manabe does not expressly states “aging”, the examiner believes that the aging process, among other 
Manabe does not teach adding the ppm levels of silica in these cited portions. However, Manabe in col. 6, lines 24-9, teaches that the membrane may contain silica or activated carbon or other additives as desired. Fujimura teaches in [0100] and [0105] that the solution viscosity is critical to the membrane formation (spinning), which can be controlled by adding silica (better than increasing the concentration or the molecular weight of the polymer), and a good viscosity is required to retain the shape of the hollow fiber during formation, while maintain constant extrusion. Therefore it would have been obvious to add silica in the solution of Manabe to have the advantages of the Fujimura teaching. The actual concentration of silica required can be optimized based on the teaching of Fujimura.
Regarding claim 26, while being unclear what applicant intended in this claim, casting the cuprammonium solution to make flat sheet membrane is well-known and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777